965 So.2d 831 (2007)
Lawrence A. DIGSBY, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, and the State of Florida, Respondents.
No. 1D06-5945.
District Court of Appeal of Florida, First District.
August 16, 2007.
Rehearing Denied October 4, 2007.
*832 Lawrence A. Digsby, pro se, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
DAVIS, POLSTON, and ROBERTS, JJ., concur.